Citation Nr: 0705741	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which declined to reopen a claim of entitlement 
to service connection for bilateral hearing loss.

The veteran appealed from that decision, and in a June 2005 
decision, the Board reopened the claim for service connection 
for bilateral hearing loss and remanded the case to the RO 
for further development and adjudication of the claim on the 
merits.  

In the introduction to the June 2005 decision, the Board 
noted that the veteran had initiated an appeal by submitting 
a timely notice of disagreement in August 2003 as to a July 
2003 rating decision denying service connection for tinnitus.  
In the introduction to its June 2005 decision, the Board 
notified the RO of this and that the RO had not issued a 
statement of the case on this claim.  Subsequently a 
statement of the case was issued on the claim on December 13, 
2005, after which the veteran submitted a substantive appeal 
on February 23, 2006.  Accordingly, the issue of entitlement 
to service connection for tinnitus is now properly on appeal 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in February 2006 and again in 
April 2006, the veteran requested to appear at a video-
conference hearing before a Veterans Law Judge at the RO.

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In light of the appellant's 
request, and because video-conference hearings are scheduled 
by the RO (See 38 C.F.R. §§  20.700(e), 20.704(a) (2006)), 
the Board must therefore remand the case to the RO so that a 
video-conference hearing can be scheduled.  See also 38 
C.F.R. § 20.703 (2006).  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
video-conference hearing before a 
Veterans Law Judge of the Board, with the 
veteran attending at the RO, pursuant to 
38 C.F.R. §§ 20.700(e), 20.703 (2006).  
The RO should notify the appellant and 
his representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


